EXHIBIT 10.31
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is effective August 1, 2008,
by and between Sarah McConnell (“Executive”) and ABM Industries Incorporated, a
Delaware corporation (“Company” or “ABM”).
 
1. EMPLOYMENT.  In consideration of the terms and commitments contained in this
agreement, Executive agrees to and acknowledges the following:
 
2. TERM, RESPONSIBILITIES AND TITLE.  This agreement shall end on October 31,
2010, unless sooner terminated pursuant to Section 7 (“Initial Term”).
Employment may be extended pursuant to Section 6 (“Extended Term”). Executive
shall assume and perform such duties, functions and responsibilities relating to
Executive’s employment with Company as may be assigned from time to time by the
Company. Executive’s title shall be Senior Vice President, General Counsel and
Corporate Secretary of Company, subject to modification as determined by the
Company’s Board of Directors (“Board”).
 
3. COMPENSATION.  Company agrees to compensate Executive, and Executive agrees
to accept as compensation in full, a base salary. Employee will also be eligible
for short-term incentive awards pursuant to the terms of the Performance
Incentive Program (“Bonus”), to participate in the 2006 Equity Incentive Program
and for such perquisites as are from time to time received by similarly situated
executives.
 
4. COMPLIANCE WITH LAWS AND POLICIES.  Executive shall dedicate his/her full
business time and attention to the performance of duties hereunder, perform
his/her duties in good faith and to a professional standard, and fully comply
with all laws and regulations pertaining to the performance of this Agreement,
all ethical rules, ABM’s Code of Business Conduct and Ethics as well as any and
all of policies, procedures and instructions of Company.
 
5. RESTRICTIVE COVENANTS.  In consideration of the compensation, contract term,
potential Severance Benefits, continued employment provided by Company, and
access to Proprietary Information, as defined below, necessary to the
performance of Executive’s duties hereunder, Executive hereby agrees to the
following during his/her employment and thereafter as provided:
 
5.1 NON-DISCLOSURE.  Except in the proper performance of this Agreement,
Executive agrees to hold all Proprietary Information in the strictest
confidence, and to refrain from making any unauthorized use or disclosure of
such information both during Executive’s employment and at all times thereafter.
Executive shall not directly or indirectly disclose, reveal, transfer or deliver
to any other person or business, any Proprietary Information which was obtained
directly or indirectly by Executive from, or for, Company or by virtue of
Executive’s employment with Company. “Proprietary Information” means Company’s
trade secrets, ideas, processes and other confidential information not generally
known that could have value to a third party such as plans for business
development, marketing, business plans, budgets and financial statements of any
kind, costs and suppliers, and information regarding the skills and compensation
of other employees of the Company or employees of any company that contracts to
provide services to the Company. Proprietary Information also includes
information of third parties to which Executive had access by virtue of
employment with the Company, including, but not limited to, information
regarding customers such as: (i) the identity of Company’s customers, customer
contacts, and sales prospects; (ii) the nature, extent, frequency, methodology,
cost, price and profit associated with services and products purchased by
customers from Company; (iii) the names, office hours, telephone numbers and
street addresses of its purchasing agents or other buyers or customer contacts;
(iv) Company and customer billing procedures; (v) Company and customer credit
limits and payment practices; (vi) Company and customer organizational
structure; and (vii) any information related to past, current or future
acquisitions between Company or Company-affiliated entities including Company
information used or relied upon for said acquisition.
 
5.2 NON-SOLICITATION OF EMPLOYEES.  Executive acknowledges and agrees that
during the course of Executive’s employment with Company, Executive will come
into contact with Company employees and acquire information regarding their
knowledge, skills, abilities, salaries, commissions, benefits, and other matters
that are not generally known to the public. Executive further acknowledges and
agrees that hiring, recruiting, soliciting, or inducing the termination of such
employees will be detrimental and harmful to Company’s business. Accordingly,
Executive agrees that while employed by Company and for a period of one year
following the termination of Executive’s employment (whether termination is
voluntary or involuntary), Executive will not directly or indirectly





--------------------------------------------------------------------------------



 



solicit, hire, recruit or otherwise encourage or arrange for any executive or
employee to terminate employment with Company or any other Company-affiliated
entity except in the proper performance of this Agreement. This prohibition
against solicitation shall include but not be limited to: (i) identifying to
other employers or their agents, recruiting or staffing firms, or other third
parties the Company employee(s) who have specialized knowledge concerning
inventions, processes, methods, or other confidential affairs or who have
contacts, experience, or relationships with particular customers;
(ii) disclosing or commenting to other employers or their agents, recruiting or
staffing firms, or other third parties regarding the quality or quantity of
work, specialized knowledge, or personal characteristics of any person still
employed by Company or any other Company-affiliated entity; and (iii) providing
such information to prospective employers or their agents, recruiting or
staffing firms, or other third parties preceding possible employment.
 
5.3 NON-SOLICITATION OF CUSTOMERS.  Executive agrees that during and for one
year following the termination of Executive’s employment with Company (whether
such termination is voluntary or involuntary), Executive shall not, directly or
indirectly, for the benefit of any person or entity other than the Company,
seek, solicit, divert, take away, obtain or accept work from any customer or
prospective customer. In addition, Executive agrees that at all times after the
voluntary or involuntary termination of Executive’s employment, Executive shall
not seek, solicit, divert, take away, obtain, or accept work from of any
customer or sales prospect of Company or any other Company-affiliated entity
through the direct or indirect use of any Proprietary Information or by any
other unfair or unlawful business practice.
 
5.4 POST EMPLOYMENT COMPETITION.  Executive agrees that while employed by
Company and, to the fullest extent allowed by law, for a period of one year
following Executive’s termination of employment (whether such termination is
voluntary or involuntary), Executive shall not engage in any business activity
which competes directly or indirectly with the Company or the operations of any
Company-affiliated entity regarding which Executive had information or
knowledge. The Executive acknowledges that the Company and its subsidiaries are
engaged in business in various states throughout the U.S. and that the Company
intends to expand the geographic scope of its activities. Accordingly and in
view of the nature of Executive’s position and responsibilities, the Executive
agrees that the provisions of this Section shall be applicable to each state and
each foreign country in which the Company may be engaged in business within the
twelve-month period preceding the effective date of Executive’s termination of
employment.
 
5.5 NON-DISPARAGEMENT.  During Executive’s employment with Company and
thereafter, Executive agrees not to make any statement or take any action which
disparages, defames, or places in a negative light Company, Company-affiliated
entities, or its or their reputation, goodwill, commercial interests or past and
present officers, directors and employees.
 
5.6 COOPERATION WITH LEGAL MATTERS.  During Executive’s employment with Company
and thereafter, Executive shall cooperate with Company and any
Company-affiliated entity in its or their investigation, defense or prosecution
of any potential, current or future legal matter in any forum, including but not
limited to lawsuits, administrative charges, audits, arbitrations, and internal
and external investigations. Executive’s cooperation shall include, but is not
limited to, reviewing and preparing documents and reports, meeting with
attorneys representing any Company-affiliated entity, providing truthful
testimony, and communicating Executive’s knowledge of relevant facts to any
attorneys, experts, consultants, investigators, employees or other
representatives working on behalf of an Company-affiliated entity. Except as
required by law, Executive agrees to treat all information regarding any such
actual or potential investigation or claim as confidential. Executive also
agrees not to discuss or assist in any litigation, potential litigation, claim,
or potential claim with any individual (or their attorney or investigator) who
is pursuing, or considering pursuing, any claims against the Company or a
Company-affiliated entity unless required by law. In performing the tasks
outlined in this Section 5.6, Executive shall be bound by the covenants of good
faith and veracity set forth in ABM’s Code of Business Conduct and Ethics and by
all legal obligations. Nothing herein is intended to prevent Executive from
complying in good faith with any subpoena or other affirmative legal obligation.
Executive agrees to notify the Company immediately in the event there is a
request for information or inquiry pertaining to the Company, any
Company-affiliated entity, or Executive’s knowledge of or employment with the
Company. In performing responsibilities under this Section, Executive shall be
compensated for Executive’s time at an hourly rate of $250 per hour. However,
during any period in which Executive is an employee of ABM or is receiving
payments pursuant to this Agreement or pursuant to the terms of any other ABM
plan, Executive shall not be so compensated.


2



--------------------------------------------------------------------------------



 



5.7 REMEDIES AND DAMAGES.  The parties agree that compliance with Sections 5.1 —
5.6 of the Agreement is necessary to protect the business and goodwill of
Company, that the restrictions contained herein are reasonable and that any
breach of this Section will result in irreparable and continuing harm to
Company, for which monetary damages may not provide adequate relief.
Accordingly, in the event of any actual or threatened breach of this Section by
Executive, Company and Executive agree that Company shall be entitled to all
appropriate remedies, including temporary restraining orders and injunctions
enjoining or restraining such actual or threatened breach. Executive hereby
consents to the issuance thereof forthwith by any court of competent
jurisdiction.
 
5.8 LIMITATIONS.  Nothing in this Agreement shall be binding upon the parties to
the extent it is void or unenforceable for any reason in the State of
Employment, including, without limitation, as a result of any law regulating
competition or proscribing unlawful business practices.
 
6. EXTENSION OF EMPLOYMENT.
 
6.1 RENEWAL.  Absent at least 60 days written notice of termination of
employment or notice of non-renewal from Company to Executive prior to
expiration of the then current Initial or Extended Term, as applicable, of this
Agreement, employment hereunder shall continue for an Extended Term (or another
Extended Term, as applicable) of one year.
 
6.2 NOTICE OF NON-RENEWAL.  In the event that notice of non-renewal is given
60 days prior to the expiration of the then Initial or Extended Term, as
applicable, of this Agreement, employment shall continue on an “at will” basis
following the expiration of such Initial or Extended Term. In such event,
Company shall have the right to terminate Executive’s employment, position or
compensation. Executive shall remain eligible for Severance Benefits pursuant to
ABM’s Severance Policy.
 
7. TERMINATION OF EMPLOYMENT.
 
7.1 TERMINATION FOR CAUSE.  Company may terminate Executive’s employment
hereunder at any time without notice subject only to a good faith determination
by the Board of Cause. “Cause” means the occurrence of one of the following:
(i) serious misconduct, dishonesty, disloyalty, or insubordination;
(ii) Executive’s conviction (or entry of a plea bargain admitting criminal
guilt) of any felony or a misdemeanor involving moral turpitude; (iii) drug or
alcohol abuse, that has a material or potentially material effect on the
Company’s reputation and/or on the performance of Executive’s duties and
responsibilities under this Agreement; (iv) failure to substantially perform
Executive’s duties and responsibilities under this Agreement for reasons other
than death or Disability, as defined below; (v) repeated inattention to duty for
reasons other than death or Disability; and, (vi) any other material breach of
this Agreement by Executive. In the event of a termination following the Board’s
good faith determination of Cause, employee shall receive no Severance Benefits.
 
7.2 VOLUNTARY TERMINATION BY EXECUTIVE.  At any time, Executive may terminate
employment hereunder by giving Company 60 days prior written notice. Executive
may terminate employment upon such shorter period of notice as may be reasonable
under the circumstances. For a voluntary termination for reasons other than the
Executive’s Disability, Executive will not receive any prorated Bonus.
 
7.3 DISABILITY OR DEATH.  Employment hereunder shall automatically terminate
upon the death of Executive and may be terminated at the Company’s discretion as
a result of Executive’s Disability. “Disability” means Executive’s substantial
inability to perform Executive’s essential duties and responsibilities under
this Agreement for either 90 consecutive days or a total of 120 days out of 365
consecutive days as a result of a physical or mental illness, injury or
impairment, all as determined in good faith by the Company. Upon termination due
to death or Disability, Company shall pay when due to Executive, or, upon death,
Executive’s designated beneficiary or estate, as applicable, any and all
previously earned, but as yet unpaid, salary, and reimbursement of business
expenses which would have otherwise been payable to Executive under this
Agreement, through the end of the month in which Disability or death occurs. In
the event of termination due to death or Disability, Company shall pay to
Executive, or, in the event of death, to Executive’s designated beneficiary or
estate, as applicable, a prorated Bonus based on the length of performance in
the applicable performance period prior to Disability or death. Any prorated
Bonus payable under this paragraph shall be paid at the end of the applicable
performance period when such payments are made to other participants and in
accordance with the terms of the


3



--------------------------------------------------------------------------------



 



applicable plan or program. Executive shall not be eligible for any vesting of
equity compensation after the Executive’s termination date, except as pursuant
to the 1996 and 2002 Price-Vested Stock Option plans.
 
7.4 TERMINATION WITHOUT CAUSE.  Company may terminate Executive’s employment
hereunder without Cause at any time during the then-current Initial or Extended
Term of this Agreement, as applicable, by giving Executive 90 days written
notice. Upon such termination without Cause, Executive’s right to severance
benefits, if any, shall be governed by the terms of the ABM Severance Policy or
any policy or plan of the Company as in effect from time to time that provides
for payment of severance amounts upon such a termination of employment
(“Severance Benefits”). Executive must execute a full release of all claims
within 60 days following termination of employment in order to be eligible for
Severance Benefits.
 
7.5 CONDITIONS TO PAYMENT AND ACCELERATION; CODE SECTION 409A.  Notwithstanding
anything contained herein to the contrary, Executive shall not be considered to
have terminated employment with the Company for purposes of this Agreement and
no payments shall be due to Executive under this Agreement or any policy or plan
of the Company as in effect from time to time, providing for payment of amounts
on termination of employment unless Executive would be considered to have
incurred a “separation from service” from the Company within the meaning of
Section 409A. To the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A, amounts that would otherwise be payable
and benefits that would otherwise be provided pursuant to this Agreement during
the six-month period immediately following Executive’s termination of employment
shall instead be paid on the first business day after the date that is six
months following Executive’s termination of employment (or upon Executive’s
death, if earlier).
 
7.6 EXCESS PARACHUTE PAYMENTS.  Subject to a Severance Agreement between
Executive and the Company approved by the Board of Directors or the Compensation
Committee of ABM Industries Incorporated, if any amount or benefit to be paid or
provided under the ABM Severance Policy, an equity award, and/or any other
agreement between Executive and the Company would be an Excess Parachute Payment
but for the application of this sentence, then the payments and benefits to be
paid or provided under the Severance Program, equity award, and/or any other
agreement will be reduced to the minimum extent necessary (but in no event to
less than zero) so that no portion of any such payment or benefit, as so
reduced, constitutes an Excess Parachute Payment; provided, however, that the
foregoing reduction will not be made if such reduction would result in Executive
receiving an amount determined on an after-tax basis, taking into account the
excise tax imposed pursuant to Section 4999 of the Code, or any successor
provision thereto, any tax imposed by any comparable provision of state law and
any applicable federal, state and local income and employment taxes (the
“After-Tax Amount”) less than 90% of the After-Tax Amount of the severance
payments Executive would have received under the Company’s Severance Policy or
under any other agreement without regard to this clause. Whether requested by
the Executive or the Company, the determination of whether any reduction in such
payments or benefits to be provided under this Agreement or otherwise is
required pursuant to the preceding sentence, and the value to be assigned to the
Executive’s covenants in Section 5 hereof for purposes of determining the
amount, if any, of the “excess parachute payment” under Section 280G of the Code
will be made at the expense of the Company by the Company’s independent
accountants or benefits consultant. The fact that Executive’s right to payments
or benefits may be reduced by reason of the limitations contained in this
paragraph will not of itself limit or otherwise affect any other rights of
Executive under any other agreement. In the event that any payment or benefit
intended to be provided is required to be reduced pursuant to this paragraph,
Executive will be entitled to designate the payments and/or benefits to be so
reduced in order to give effect to this paragraph, provided, however, that
payments that do not constitute deferred compensation within the meaning of
Section 409A will be reduced first. The Company will provide Executive with all
information reasonably requested by Executive to permit Executive to make such
designation. In the event that Executive fails to make such designation within
10 business days after receiving notice from the Company of a reduction under
this paragraph, the Company may effect such reduction in any manner it deems
appropriate. The term “Excess Parachute Payment” as used in this paragraph means
a payment that creates an obligation for Executive to pay excise taxes under
Section 280G of the Internal Revenue Code of 1986, as amended, or any successor
statute.
 
7.7 ACTIONS UPON TERMINATION.  Upon termination of employment hereunder,
Executive shall immediately resign as an officer and/or director of Company and
of any Company subsidiaries or affiliates, including any LLCs or joint ventures,
as applicable. At Company’s request, Executive also agrees to resign from the
board of any Taft-Hartley trust fund joined during Executive’s employment with
Company. Executive shall promptly return


4



--------------------------------------------------------------------------------



 



and release all Company property and Proprietary Information, in all forms, in
Executive’s possession to Company. Company shall pay Executive when due any and
all previously earned, but as yet unpaid, salary and reimbursement of business
expenses submitted in accordance with Company policy as in effect. Except as
provided in Sections 7.3 and 7.4, Executive must be employed by the Company at
the end of the Fiscal Year to earn a Bonus.
 
7.8 WITHHOLDING AUTHORIZATION.  To the fullest extent permitted under the laws
of the State of Employment hereunder, Executive authorizes Company to withhold
from any Severance Benefits otherwise due to Executive and from any other funds
held for Executive’s benefit by Company, any damages or losses sustained by
Company as a result of any material breach or other material violation of this
Agreement by Executive, pending resolution of any underlying dispute.
 
8. NOTICES.
 
8.1 ADDRESSES.  Any notice required or permitted to be given pursuant to this
Agreement shall be in writing and delivered in person, or sent prepaid by
certified mail, overnight express, or electronically to the party named at the
address set forth below or at such other address as either party may hereafter
designate in writing to the other party:
 

         
Executive:
      Sarah McConnell         310 East 70th Street, Unit 12U         New York,
NY 10021         Email: Sarah.McConnell@abm.com          
Company:
      ABM Industries Incorporated         160 Pacific Avenue, Suite 222        
San Francisco, CA 94111         Attention: Chief Executive Officer          
Copy:
      ABM Industries Incorporated         160 Pacific Avenue, Suite 222        
San Francisco, CA 94111         Attention: Senior Vice President of Human
Resources


 
8.2 RECEIPT.  Any such notice shall be assumed to have been received when
delivered in person or 48 hours after being sent in the manner specified above.
 
9. GENERAL PROVISIONS.
 
9.1 GOVERNING LAW.  This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Employment, which, for purposes of this
Agreement, shall mean the state where Executive is regularly and customarily
employed and where Executive’s primary office is located.
 
9.2 NO WAIVER.  Failure by either party to enforce any term or condition of this
Agreement at any time shall not preclude that party from enforcing that
provision, or any other provision of this Agreement, at any later time.
 
9.3 SEVERABILITY.  It is the desire and intent of the parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the law and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, in the event that any provision of this Agreement would be
held in any jurisdiction to be invalid, prohibited or unenforceable for any
reason, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be either automatically deemed so narrowly
drawn, or any court of competent jurisdiction is hereby expressly authorized to
redraw it in that manner, without invalidating the remaining provisions of this
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.


5



--------------------------------------------------------------------------------



 



9.4 SURVIVAL.  All terms and conditions of this Agreement which by reasonable
implication are meant to survive the termination of this Agreement, including
but not limited to the provisions of Sections 5.1 — 5.6 of this Agreement, shall
remain in full force and effect after the termination of this Agreement.
 
9.5 REPRESENTATIONS BY EXECUTIVE.  Executive represents and agrees that
Executive has carefully read and fully understands all of the provisions of this
Agreement, that Executive is voluntarily entering into this Agreement and has
been given an opportunity to review all aspects of this Agreement with an
attorney, if Executive chooses to do so. Executive understands he/she is also
now eligible for Severance Benefits to which Executive was not previously
entitled and acknowledges the value of such benefits. Executive also represents
that he/she will not make any unauthorized use of any confidential or
Proprietary Information of any third party in the performance of his/her duties
under this Agreement and that Executive is under no obligation to any prior
employer or other entity that would preclude or interfere with the full and good
faith performance of Executive’s obligations hereunder.
 
9.6 ENTIRE AGREEMENT.  Unless otherwise specified herein, this Agreement sets
forth every contract, understanding and arrangement as to the employment
relationship between Executive and Company, and may only be changed by a written
amendment signed by both Executive and Company.
 
9.6.a NO EXTERNAL EVIDENCE.  The parties intend that this Agreement speak for
itself, and that no evidence with respect to its terms and conditions other than
this Agreement itself may be introduced in any arbitration or judicial
proceeding to interpret or enforce this Agreement.
 
9.6.b OTHER AGREEMENTS.  It is specifically understood and accepted that this
Agreement supersedes all oral and written employment agreements between
Executive and Company prior to the date of this Agreement. However, it is
expressly understood that, notwithstanding any provision to the contrary
contained in this Agreement (whether explicit or implicit), the terms and
restrictions set forth in any Asset Purchase Agreement, Merger Agreement, Stock
Purchase Agreement or any agreement ancillary thereto, entered into by and
between Executive and any Company-affiliated entity setting forth Executive’s
duties under a Covenant Not To Compete in connection with the sale of such
assets, shall remain in full force and effect during employment and thereafter.
 
9.6.c AMENDMENTS.  This Agreement may not be amended except in a writing
approved by the Board and signed by the Executive and the President or Chief
Executive of Company.
 
IN WITNESS WHEREOF, Executive and Company have executed this Agreement as of the
date set forth above.
 
Executive:  Sarah McConnell
 

  Signature: 
/s/  Sarah McConnell



  Date:  August 1, 2008


 
Company:   ABM Industries Incorporated
 

  Signature: 
/s/  Erin Andre



  Title:  Sr. Vice President, Human Resources

  Date:  August 1, 2008


6